DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B, claims 1-20 in the reply filed on 13 October 2022 is acknowledged.  The traversal is on the ground(s) that “For example, FIGs 7A and 7B, which the Office identifies as Species C and D, provide detail on what appears to be the actuating beam, not the jetting assembly. The actuating beam disclosed in FIGs. 7A and 7B could be present in either Species A or B.”  This is not found persuasive because a separate search would be required.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 14 October 2019, 11 December 2019, 02 October 2020, 05 March 2021, 06 May 2021, 30 July 2021, 17 February 2022, 10 May 2022, 07 July 2022, and 09 August 2022, have been considered.

Drawings
The drawings received on 09 May 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’ Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buskirk et al. (US 2014/0333703).
With respect to claim 1, Buskirk discloses a micro-valve comprising: 
an orifice plate (Fig. 10, element 20) including a first surface (Fig. 10, i.e. top side of element 20) and a second surface (Fig. 10, i.e. bottom side of element 20), the orifice plate comprising an orifice (Fig. 10, element 22) extending from the first surface to the second surface; 
a spacing member (Fig. 10, element 28) disposed on the first surface, the spacing member offset (Fig. 10, element 28-1) from the orifice; 
a valve seat (Fig. 4, element 88) disposed on the first surface (Fig. 4, i.e. top side of element 20), wherein the valve seat defines an opening (Fig. 4, i.e. portion of element 8 above element 22) in fluid communication with the orifice and a fluid plenum (Fig. 10, element 10); 
an actuating beam (Fig. 10, element 18) disposed on the spacing member, wherein the actuating beam extends from the spacing member (Fig. 10, element 28-1) toward the orifice, wherein the actuating beam comprises a layer of piezoelectric material (Fig. 10, element 42), the actuating beam movable between a closed position and an open position by applying an electrical signal to the layer of piezoelectric material (paragraphs 0033, 0121-0122); and 
a sealing member (Fig. 4, element 86) affixed to an end portion of the actuating beam (Fig. 4, element 18); 
wherein, when the layer of piezoelectric material does not have an electrical signal applied thereto, the actuating beam is in the closed position, a sealing surface of the sealing member contacts the valve seat to close the micro-valve (paragraphs 0033, 0062, 0121-0122).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Thus, the micro-valve would have been obvious in view of Buskirk as applied above.
With respect to claim 2, Buskirk discloses the actuating beam comprises a non-active portion (Fig. 10, element 32), a tuning layer (Fig. 10, element 34; paragraph 0070), and an actuation portion (Fig. 10, elements 42, 42’) including the at least one layer of piezoelectric material, wherein the tuning layer has a predetermined tuning stress such that in the closed position, the sealing member contacts and exerts a force on the valve seat so as to fluidly seal the orifice (paragraphs 0033, 0062, 0121-0122).
The examiner notes to applicant that limitations concerning how the layers are manufactured (i.e. predetermined tuning stress) are not seen to further limit the structure of the claim and are not seen to distinguish the structure in view of Buskirk.
With respect to claim 3, Buskirk discloses the spacing member (Fig. 4, element 28-2) and the sealing member (Fig. 4, element 86) have substantially the same thickness.
The examiner notes to applicant that the limitation “substantially the same thickness” is broad in scope, does not define any order of magnitude among the members, and would have been obvious in view of Buskirk as applied above.
With respect to claim 4, Buskirk discloses in the absence of the electrical signal (paragraphs 0033, 0062, 0121-0122), the predetermined tuning stress is configured to cause the actuating beam (Fig. 10, element 18) to curve towards the orifice (Fig. 10, element 22) such that in the absence of the valve seat (Fig. 10), the sealing surface would be positioned a predetermined distance beneath (Fig. 10, element 26) a lower surface of the spacing member (Fig. 10, element 28). 
With respect to claim 5, Buskirk discloses the actuation portion (Fig. 10, elements 42, 42’) comprises two electrode portions (Fig. 10, elements 44,46,44’,46’), one located on a first side and the other located on an opposite side of the layer of piezoelectric material (Fig. 10, elements 42, 42’), and wherein each electrode portion comprise a conductive layer (paragraphs 0072-0073).
With respect to claim 6, Buskirk discloses the actuating beam (Fig. 10, element 18) further comprises a passivation structure (Fig. 4, element 96) disposed on at least one of the electrode portions (fig. 4, elements 44,46).
With respect to claim 7, Buskirk discloses the passivation structure (Fig. 4, element 96) comprises an aluminum oxide layer, a silicon dioxide (paragraph 0068) layer disposed on the aluminum oxide layer, and a silicon nitride layer disposed on the silicon dioxide layer (paragraphs 0037, 0068, 0078).
The examiner notes to applicant that although Buskirk fails to explicitly disclose the specific oxide and nitride layers, the aluminum oxide layer, silicon dioxide layer, and silicon nitride are well known in the inkjet art, MEMS and/or semiconductor processing techniques for micro-valve and jetting assembly layers.
With respect to claim 8, Buskirk discloses the at least one layer of piezoelectric material (Fig. 10, element 42) comprises a seed layer (paragraph 0072) and a PbZrTiO3 layer disposed on the seed layer, the seed layer formulated to provide preferential growth structure of the PbZrTiO3 layer.
The examiner notes to applicant that limitations concerning how the layers are manufactured (i.e. growth structures) are not seen to further limit the structure of the claim and are not seen to distinguish the structure in view of Buskirk.
With respect to claim 9, Buskirk discloses a jetting assembly comprising: 
a valve body (Fig. 10, element 2) comprising an orifice plate (Fig. 10, element 20) including a plurality of orifices (Fig. 10, element 22) extending therethrough, 
a plurality of micro-valves (Fig. 1, array of micro-valves), wherein each of the plurality of micro-valves comprises: 
a spacing member (Fig. 10, element 28) disposed on the orifice plate on a first side (Fig. 10, i.e. top side of element 20) of a corresponding orifice of the plurality of orifices, wherein an edge of the spacing member (Fig. 10, element 28-1) is spaced from a boundary (Fig. 10, element 30) of a corresponding orifice by a distance in a first direction (Fig. 10, i.e. left/right), 
a valve seat disposed (Fig. 4, element 88) around the corresponding orifice, wherein the corresponding orifice (Fig. 4, element 22) and an opening (Fig. 4, i.e. portion of element 8 above element 22) defined by the valve seat define a fluid outlet, 
an actuating beam (Fig. 10, element 18) disposed on the spacing member, the actuating beam extending at least the distance in the first direction from the spacing member such that an overlapping portion (Fig. 10, i.e. right side of element 18) thereof overlaps with the fluid outlet, wherein the actuating beam comprises a layer of piezoelectric material (Fig. 10, element 42) and an electrical connection portion (Fig. 10, elements 50, 52), and 
a sealing member (Fig. 4, element 86) affixed to the overlapping portion, the sealing member extending from the overlapping portion toward the valve seat such that an outer surface thereof contacts the valve seat when the layer of piezoelectric material is in a default state to close the micro-valve (paragraphs 0033, 0062, 0121-0122); and 
a fluid manifold (Fig. 10, element 4) coupled to each of the plurality of micro-valves to define at least one fluid plenum (Fig. 10, element 10), each of the at least one fluid plenum corresponding to at least a portion of the plurality of micro-valves (paragraph 0056).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Thus, the jetting assembly would have been obvious in view of Buskirk as applied above.
With respect to claim 10, Buskirk discloses an interposer (Fig. 2, GLASS) disposed on the fluid manifold (Fig. 2, element 4), the interposer having a greater rigidity (Fig. 2, i.e. thicker GLASS layer) than the orifice plate (Fig. 2, element 20) to prevent bowing of the orifice plate.
With respect to claim 11, Buskirk discloses a flex circuit (Fig. 10, i.e. wires from controller to pads) disposed between the fluid manifold (Fig. 10, i.e. top of element 4) and the interposer (Fig. 2, i.e. bottom of GLASS), the flex circuit including control circuitry (Fig. 10, element 14) electrically connected to the electrical connection portion (Fig. 10, elements 50, 52) of the actuating beam (Fig. 10, element 18) of each of the plurality of micro-valves (paragraph 0079).
With respect to claim 12, Buskirk discloses the flex circuit (Fig. 10, i.e. wires from controller to pads) is disposed between the interposer (Fig. 2, i.e. bottom of GLASS) and the fluid manifold (Fig. 10, i.e. top of element 4) and attached to a circuit board (Fig. 10, element 14), the circuit board extending perpendicularly to the valve body (Fig. 10, element 2).
With respect to claim 13, Buskirk discloses the fluid manifold (Fig. 10, element 4) comprises a first opening (Fig. 10, element 8) in fluid communication with each of the fluid outlets of the plurality of micro-valves and a second opening (Fig. 10, element 50’), wherein the wire bonds (Fig. 10, elements 50, 52) extend from the flex circuit (Fig. 10, element 14) to the electrical connection portions through the second opening.
With respect to claim 14, Buskirk discloses each of the plurality of actuating beams comprises a non-active portion, a tuning layer, and an actuation portion including the at least one layer of piezoelectric material, wherein the tuning layer has a predetermined tuning stress such that in the closed position, the sealing member contacts and exerts a force on the valve seat so as to fluidly seal the orifice. See the rejection of claim 2 above.
With respect to claim 15, Buskirk discloses each of the plurality of spacing members is equivalent in thickness to a corresponding sealing member.  See the rejection of claim 3 above.
The examiner notes to applicant that the limitation “substantially the same thickness” is broad in scope, does not define any order of magnitude among the members, and would have been obvious in view of Buskirk as applied above.
With respect to claim 16, Buskirk discloses each of the actuation portions comprises electrode portions sandwiching the at least one layer of piezoelectric material, wherein each electrode portion comprises a conductive layer. See the rejection of claim 5 above.
With respect to claim 17, Buskirk discloses each of the plurality of actuation portions further comprises a passivation structure disposed on exposed portions of both of the electrode portions and the layer of piezoelectric material, the passivation structure covering the entirety of a top electrode to prevent fluid from reaching the top electrode. See the rejection of claim 6 above.
With respect to claims 18-20, see the rejections of claims 1-17 above.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        12/07/2022